Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claims 1, 3-23 are pending. 

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with John Lastova, on 2/12/21.

The application has been amended as follows: 

Claim 4: Cancel 

Claim 5, Line 1: Change “Claim 4” with –Claim 1—after “as claimed in”

Claim 7, Line 2: Change “a hit rate” with –the hit rate—before “observed for the cache”

Claim 8: Cancel



Claim 11, Line 2: Change “each data processing unit” to –each of the data processing units—before “is connected to an associated slave node”  

Claim 12, Line 5: Change “each cache section” with –each of the cache sections” before “and the master node” 

Claim 13, Line 2: change “each slave node” with –each of the slave nodes” before “for the provision of data”

Claim 21, Line 2: Change “each cache section” with –each of the cache sections-- before “comprises a plurality of sets”



Rewrite Claim 1, Claim 22 and Claim 23 as follows:

1.	 An apparatus comprising:
	a cache comprising a plurality of cache sections, where each cache section is powered independently of the other cache sections in said plurality of cache sections; and
	power control circuitry to control power to each of the cache sections;
	wherein the power control circuitry is responsive to a trigger condition indicative of an ability to operate the cache in a power saving mode, to perform a latency evaluation process to determine a latency indication for each of the cache sections, and to control 
	the cache is accessible to a plurality of data processing units, 
	the power control circuitry is arranged to take into account which of the plurality of data processing units are active when determining the latency indication for each of the cache sections, and
	in determining the latency indication for each of the cache sections, the power control circuitry is arranged to determine whether to take into account a hit latency indication for each cache section for each of the active processing units, a miss latency indication for that cache section for each of the active processing units, or both the hit latency indication and the miss latency indication, dependent on a hit rate observed for the cache. 


22.	 A method of managing a cache comprising:
	arranging the cache as a plurality of cache sections, where each cache section is powered independently of the other cache sections in said plurality of cache sections;
	employing power control circuitry to control power to each of the cache sections; and
	responsive to a trigger condition indicative of an ability to operate the cache in a power saving mode, performing a latency evaluation process to determine a latency indication for each of the cache sections, and causing the power control circuitry to control which of a subset of the cache sections to power off in dependence on the latency indication, wherein: 

	the power control circuitry takes into account which of the plurality of data processing units are active when determining the latency indication for each of the cache sections, and
	in determining the latency indication for each of the cache sections, determining whether to take into account a hit latency indication for each cache section for each of the active processing units, a miss latency indication for that cache section for each of the active processing units, or both the hit latency indication and the miss latency indication, dependent on a hit rate observed for the cache.


23.	An apparatus comprising:
	means for providing a plurality of cache sections within a cache, where each cache section is powered independently of the other cache sections in said plurality of cache sections; and
	power control means for controlling power to each of the cache sections;
	wherein the power control means, responsive to a trigger condition indicative of an ability to operate the means for providing in a power saving mode, for performing a latency evaluation process to determine a latency indication for each of the cache sections, and for controlling which of a subset of the cache sections to power off in dependence on the latency indication, wherein:
	the means for providing is accessible to a plurality of data processing means, 
and
	in determining the latency indication for each of the cache sections, the power control means is arranged to determine whether to take into account a hit latency indication for each cache section for each of the active data processing means, a miss latency indication for that cache section for each of the active data processing means, or both the hit latency indication and the miss latency indication, dependent on a hit rate observed for the cache.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FAHMIDA RAHMAN whose telephone number is (571)272-8159.  The examiner can normally be reached on Monday - Friday 10 AM - 7 PM. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kim Huynh can be reached on 571-272-4147.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status 





/FAHMIDA RAHMAN/Primary Examiner, Art Unit 2186